 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD C. EVERETT,                                No. 2:18-cv-1947 DB P
12                        Plaintiff,
13            v.                                         ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14    PATTERSON,
15                        Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. By order dated March 21, 2019, plaintiff’s complaint was screened and dismissed

19   for failure to state a claim. (ECF No. 14.) Plaintiff was directed to file an amended complaint

20   within thirty days and warned that failure to file an amended complaint would result in a

21   recommendation that this action be dismissed. Plaintiff failed to file an amended complaint and

22   the court directed plaintiff to either dismiss this action or file an amended complaint within

23   fourteen days. (ECF No. 17.) Thereafter plaintiff moved for and was granted a thirty-day

24   extension of time in which to file an amended complaint. (ECF Nos. 18, 19.) Those thirty days

25   have passed, and plaintiff has not filed an amended complaint, requested additional time to file an

26   amended complaint, or otherwise responded to the court’s order.

27           Accordingly, IT IS HEREBY ORDERED that that the Clerk of the Court shall randomly

28   assign this action to a district judge.
                                                         1
 1             IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice. See

 2   Local Rule 110; Fed. R. Civ. P. 41(b).

 3             These findings and recommendations are submitted to the United States District Judge

 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 5   after being served with these findings and recommendations, plaintiff may file written objections

 6   with the court and serve a copy on all parties. Such a document should be captioned

 7   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

 8   failure to file objections within the specified time may waive the right to appeal the District

 9   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

10   Dated: August 19, 2019

11

12

13

14

15

16

17

18
     DLB:12
19   DLB:1/Orders/Prisoner.Civil.Rights/bloc0253.dism

20
21

22

23

24

25

26
27

28
                                                        2
